            Case 2:19-cv-01487-RAJ-BAT Document 21 Filed 08/18/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RONALD SMITH ,

 9                               Plaintiff,                 CASE NO. 19-1487 RAJ-BAT

10           v.                                             ORDER EXTENDING STATUS
                                                            REPORT DUE DATE TO
11   WASHINGTON DEPARTMENT OF                               OCTOBER 30, 2020
     CORRECTIONS, et al.,
12
                                 Defendant.
13
            The Court ordered the parties to submit, by August 17, 2020, a status report indicating
14
     whether the case was on track for settlement or whether the Court should issue a pre-trial
15
     scheduling order. Dkt. 19. On August 17, 2020, plaintiff filed a status report indicating “Counsel
16
     for the Defense and I both believe that there is a good possibility that this case may settle, and
17
     the parties wish to avoid the additional expense of pleadings and discovery if possible.” and
18
     requesting the Court delay issuance of a pre-trial scheduling order for 60 days. Dkt. 20.
19
            Although defendants did not sign plaintiff’s motion, they also did not file any opposition
20
     to plaintiff’s representations or request for extension. The Court thus ORDERS:
21
            1.      No later than October 30, 2020, the parties shall submit a joint status report
22
     indicating whether the case will be settled or whether a pre-trial scheduling order should be
23
     issued. The Court is granting more than the 60 days requested in the hopes the additional time


     ORDER EXTENDING STATUS REPORT
     DUE DATE TO OCTOBER 30, 2020 - 1
            Case 2:19-cv-01487-RAJ-BAT Document 21 Filed 08/18/20 Page 2 of 2



 1   will provide the parties sufficient time to resolve the matter without further continuances.

 2          2.      The Court is mindful of the impact COVID-19 has had on counsels’ ability to

 3   resolve this case. But as the Court earlier indicated, counsel should work to move the case

 4   forward rather than allowing it to remain frozen in time.

 5          DATED this 18th day of August, 2020.

 6

 7                                                                A
                                                           BRIAN A. TSUCHIDA
 8                                                         Chief United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER EXTENDING STATUS REPORT
     DUE DATE TO OCTOBER 30, 2020 - 2
